Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Al-Lain Delont Norman appeals the district court’s order denying his motion to preserve his right to challenge his sentence under Alleyne v. United, States, — U.S.-, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013). Because Norman previously filed a 28 U.S.C. § 2255 (2012) motion, we conclude that the district court properly determined that it lacked the authority to grant his request. Norman must first obtain authorization from this court before raising a “second or successive” collateral attack on his sentence. 28 U.S.C. § 2255(h); United States v. Winestock, 340 F.3d 200, 205 (4th Cir.2003). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.